Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 10/26/20. Claims 1, 4, 5, 11, 12, 15-17 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A power module (1, 30), comprising at least one power semiconductor (4, 34, 35),
at least one further electronic component (20, 48, 49, 17, 50), and a housing, which is formed by a shaped body and which is formed by an encapsulation compound (12, 13),
wherein the housing is formed in at least first and second levels (2, 3,31, 32), and the at least one power semiconductor component (4, 34, 35) is arranged in the first level (3, 31), and the at least one further electronic component (20, 48, 49, 17, 50) is arranged in the second level (2), at least one electrically conductive layer forming an electrically conductive connection structure (18, 19, 24, 51, 52, 53, 54) being formed on a surface (26) of an inner interface (25), the inner interface (25) extending between the first and second levels (2, 3), of the power module, said layer being applied onto the surface (26), the at least one further electronic component (20, 48, 49, 17, 50) being electrically conductively connected to the connection structure (18, 19, 24, 51, 52, 53, 54), the power semiconductor component (4, 34, 35) in the first level (3, 31) being electrically connected to the further component in the second level (2) by the connection structure (18, 19, 24, 51, 52, 53, 54), wherein the encapsulation compound (29) is a cement compound which is formed with the formation of cement crystals (12) so that each of the first and second levels (2. 3. 31. 32) is formed by a continuous crystal structure, and wherein the connection structure forms a capacitive sensor configured to record moisture on the inner interface (25), as recited in amended claim 1. Claims 1, 4, 5, 11, 12, 15-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Son (US 20090129028 A1) discloses a power module comprising: a first lead frame having a first surface and a second surface; at least one power device disposed on the first surface of the first lead frame; a first molding member covering the at least one power device, and exposing a first part of the second surface of the first lead frame; a second lead frame having a third surface and a fourth surface, wherein a first part of the fourth surface is bonded with the exposed first part of the second surface of the first lead frame; at least one control device disposed on the third surface of the second lead frame; and a second molding member covering the at least one control device, and exposing the first part of the fourth surface of the second lead frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813